DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 05/08/2019. Claims 1-12 are cancelled.  Claims 13-32 are pending in the Application with independent Claims 13, 22 and 32.  

Continuity/ priority Information  
The present Application 16406826, filed 05/08/2019 is a continuation of 14605562, filed 01/26/2015, now U.S. Patent No. 10305641, which is a continuation of 13735494, filed 01/07/2013, now U.S. Patent No. 8943378 which is a continuation of 12399174, filed 03/06/2009, now U.S. Patent No. 8386872  and  which Claims Priority from Provisional Application 61035273, filed 03/10/2008.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 13-32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Malkamaki et al. (U.S. Patent No.  2009/0103500), published April 23, 2009, with priority to October 23, 2007. 
Regarding independent Claims 13, 22 and 32, Malkamaki discloses techniques used with semi-persistent resource allocation and hybrid automatic repeat request techniques, comprising:
 receiving a radio resource control (RRC) message, determining a first HARQ process ID for a first uplink transmission, wherein the first uplink transmission occurs on a semi-persistent resource,  
Par. [0078] Turning now to a description of the exemplary embodiments of this invention it can be noted that, in general, the RRC configuration of semi-persistent scheduling should include a periodicity pattern and possibly other parameters such as, for example, a reduced set of TBS and ACK/NACK resources. In accordance with an exemplary embodiment of this invention, also included in the RRC configuration is the following: Par. [0079] a HARQ process number that indicates semi-persistent; and/or
Par. [0080] the number of HARQ processes for semi-persistent scheduling and/or HARQ identifications used for semi-persistent scheduling; or Par. [0081] alternatively the periodicity pattern per HARQ process. 
the first HARQ process ID is determined based at least in part on a system frame number (SFN) ; 
Par. [0082] The semi-persistent allocation may be identified with, for example, an additional bit in the PDCCH, or by the HARQ process number that is configured for semi-persistent use with RRC signaling. The HARQ process number can be used to separate the semi-persistent allocation from the dynamic allocation (as described in the above-referenced U.S. Provisional Patent Application No. 60/919,110). The UE 10 is configured as semi-persistent by RRC signaling. Then, for example, if a total of 8 HARQ processes can be identified in the PDCCH, the HARQ IDs 0-6 may be used for dynamic scheduling purposes. However, if the HARQ ID is made equal to 7 in the PDCCH this indicates to the UE 10 to store from this PDCCH those parameters needed for semi-persistent use.
 receiving a subsequent allocation for a dynamic uplink transmission that includes the first HARQ process ID;  
Par. [0091] Where "current_TTI" is the number of the TTI under consideration, "SP_period" is the periodicity of the semi-persistent scheduling (in TTIs) and "Number_of_semi-persistent_HARQ" is the number of HARQ processes reserved for semi-persistent scheduling. Truncate (trunc) implies rounding to the nearest integer (note that a floor function is sometimes used for this purpose and `trunc` may specifically mean rounding down). Current_TTI number is assumed to be known by both the eNB 12 and the UE 10. It may be derived from the radio frame number (or system frame number SFN) that is incremented every 10 ms.  
 
Regarding Claims 14-16, 23-25, Malkamaki discloses HARQ process ID; Par. [0120]  In this embodiment a separate bit is included in the PDCCH to indicate whether a transmission is semi-persistent. This bit permits different interpretations of the HARQ identification bits, depending on whether there is a semi-persistent transmission or a dynamic (non-semi-persistent) transmission.

Regarding Claims 17, 18, 26, 27, Malkamaki discloses receiving an activation message for the semi-persistent resource; wherein the PDCCH transmission does not include the first HARQ process; Par.  [0077] FIG. 5 depicts DL and UL signaling for a case of the UE 10 having a semi-persistent allocation, and is useful in explaining the benefits made possible by the use of the exemplary embodiments of this invention. In FIG. 5 the UE 10 has a semi-persistent allocation in the DL with periodicity of 20 ms, which is typical for VoIP traffic. When the ULE 10 is scheduled semi-persistently it cannot obtain the HARQ process ID via the DL allocation in the PDCCH (as the PDCCH is not used in semi-persistent scheduling).
 
Regarding Claims 19-21, 28-30, Malkamaki discloses transmission is successfully received or unsuccessfully received; Par. [0151] Having thus described the various exemplary embodiments of this invention, it may be further noted that there is a problem with talk-spurt based semi-persistent scheduling in that the PDCCH (used for allocating time and frequency resources for semi-persistent use) needs to be reliable. This is especially true if the resources can change during the talk spurt due to error cases. If the UE 10 does not receive the PDCCH, and the eNB 12 makes a DTX to ACK error transition, or DTX to NAK error transition (i.e., the eNB 12 interprets DTX (=no transmission from UE) as a transmitted ACK or NAK), the eNB 12 will assume that the new frequency/time resources and TFI are valid..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-32 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29  of (U.S. Patent No.  8,943,378). Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No.  8,943,378, and thus anticipate the Claims of the instant Application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: independent Claims comparison 
Instant Application 16406826 Claims
(U.S. Patent No.  8,943,378) Claims
13. (Currently Amended) A method for determining hybrid automatic repeat request (HARQ) resources at a wireless transmit receive unit (WTRU), the method comprising: 
receiving a radio resource control (RRC) message, the RRC message including a configuration that configures one or more HARQ process identification (IDs); 
determining a first HARQ process ID for a first uplink transmission, 

wherein the first uplink transmission occurs on a semi-persistent resource, the first HARQ process ID is one of the one or more configured HARQ process, and 
the first HARQ process ID is determined based at least in part on a system frame number (SFN) associated with the first uplink transmission; and 

receiving a subsequent allocation for a dynamic uplink transmission that includes the first HARQ process ID.  

1. A method for determining hybrid automatic repeat request (HARQ) resources at a wireless transmit receive unit (WTRU), the method comprising: 

receiving a radio resource control (RRC) message, the RRC message including a configuration that configures one or more HARQ process identification (IDs) for use with semi-persistent scheduling; 
determining a first HARQ process ID for a first downlink transmission, wherein the first downlink transmission occurs on a semi-persistent resource, the first HARQ process ID is one of the one or more HARQ process IDs configured for use with semi-persistent scheduling, and 
the first HARQ process ID is determined based at least in part on a system frame number (SFN) associated with the downlink transmission; and 
receiving a subsequent allocation for a dynamic downlink transmission that includes the first HARQ process ID, wherein the first HARQ process ID is used for the dynamic downlink transmission after HARQ processing has been completed for the first downlink transmission but before a subsequent downlink transmission occurs on the semi-persistent resource.

22. (Currently Amended) A wireless transmit receive unit (WTRU) comprising: 
a processor configured to: 
receive a radio resource control (RRC) message, the RRC message including a configuration that configures one or more hybrid automatic repeat request (HARQ) process identification (IDs) for use with semi persistent scheduling; determine a first HARQ process ID for a first uplink transmission, 
wherein the first uplink transmission occurs on a semi-persistent resource, the first HARQ process ID is one of the one or more confiqured HARQ process IDs configured for use with semi persistent scheduling, and the first HARQ process ID is determined based at least in part on a system frame number (SFN) associated with the first uplink transmission; and 
receive a subsequent allocation for a dynamic uplink transmission that includes the first HARQ process ID.  

11. A wireless transmit receive unit (WTRU) comprising: 
a receiver configured to receive a radio resource control (RRC) message, the RRC message including a configuration that configures a plurality of HARQ process identification (IDs) for use with semi-persistent scheduling; and a processor configured to: determine a first HARQ process ID for a first downlink transmission, 
wherein the first downlink transmission occurs on a semi-persistent resource, the first HARQ process ID is one of the one or more HARQ process IDs configured for use with semi-persistent scheduling, and 
the first HARQ process ID is determined based at least in part on a system frame number (SFN) associated with the downlink transmission, the receiver being further configured to receive a subsequent allocation for a dynamic downlink transmission that includes the first HARQ process ID, and 
the first HARQ process ID is used for the dynamic downlink transmission after HARQ processing has been completed for the first downlink transmission but before a subsequent downlink transmission occurs on the semi-persistent resource.

32. (Currently Amended) A base station comprising: 
a processor configured to: send a radio resource control (RRC) message to a wireless transmit receive unit (WTRU), the RRC message including a configuration that configures one or more hybrid automatic repeat request (HARQ) process identification (IDs) for use with semi persistent scheduling; 
determine a first HARQ process ID for a first uplink transmission, wherein the first uplink transmission occurs on a semi-persistent resource, the first HARQ process ID is one of the one or more configured HARQ process IDs configured for use with semi persistent scheduling, 
and the first HARQ process ID is determined based at least in part on a system frame number (SFN) associated with the first uplink transmission; and 
receive a subsequent allocation for a dynamic uplink transmission that includes the first HARQ process ID, and the first HARQ process ID is used for the dynamic uplink transmission after HARQ processing has been completed for the first uplink transmission but before a subsequent uplink transmission occurs on the semi-persistent resource
21. An evolved Node-B (eNB) comprising: 
a transmitter configured to send a radio resource control (RRC) message to a wireless transmit receive unit (WTRU), the RRC message including a configuration that configures a plurality of HARQ process identification (IDs) for use with semi-persistent scheduling; 
a processor configured to: determine a first HARQ process ID for a first downlink transmission, wherein the first downlink transmission occurs on a semi-persistent resource, the first HARQ process ID is one of the one or more HARQ process IDs configured for use with semi-persistent scheduling, and 
the first HARQ process ID is determined based at least in part on a system frame number (SFN) associated with the downlink transmission, 
wherein the transmitter is further configured to send a subsequent allocation for a dynamic downlink transmission that includes the first HARQ process ID, and 
the first HARQ process ID is used for the dynamic downlink transmission after HARQ processing has been completed for the first downlink transmission but before a subsequent downlink transmission occurs on the semi-persistent resource.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 4, 2022
Non-Final Rejection 20220504
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov